DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejection
The final rejection dated 5/13/2021 had an error on a reference citation.  This previous rejection has been withdrawn, and is being replaced by this rejection.
Corrected Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (CN 107163685A), in view of Woolf (USP 5,897,694)
Regarding claim 1-3
Fu teaches an ink-jet ink comprising 1-10 % of a reactive dye system, 30-50 % of an NMF, and 0.1-2 % metal chelating agents (abstract).

As the amount of pyrrolidone (i.e. cyclic amide) overlaps the claimed range, the claimed range is seen as obvious. As such the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Fu teaches that the metal chelating agent can be potassium chromate (i.e. containing chromium) (claim 7).
Although, Fu does not teach the specific dye used, Fu teaches that the reactive dye may be a reactive blue dye (claim 3). However, Woolf teaches that in similar ink-jet inks, which may also include pyrrolidone (column 2, lines 14-15), that examples of reactive blue dyes include reactive blue 7, reactive blue 13, and reactive blue 21 (column 4, line 60 to column 5, line 50). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select reactive blue 13, as the reactive dye system with a reasonable expectation of success, as suggested by Woolf. 
As to the hue angle, this is dependent upon the dye used. And as the reference(s) teach or make obvious the use of reactive blue 13, the specifically claimed dye, it is expected that it would also possess the same hue angle. 
It is noted that the hue angle and the absorption maxima of an ink is a property of the ink. When the reference discloses all the limitations of a claim except a property or 
Regarding claim 4
The range amounts of dye in the references overlaps the range of the instant invention. As such the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 5
Fu does not teach the pH, however, Hu does teach pH buffer systems such as boric acid/borax (claim 6), which is known to control pH in the range of 8 to 10, making the claimed pH range obvious if not anticipated.
Regarding claim 6
Fu is silent as to the use of benzotriazole, anticipating or making obvious the claimed exclusion of benzotriazole.
Regarding claim 7
Fu teaches that the NMF can include 1,4-butanediol (boiling point 230 C) (claim 4), making use of the claimed polyols obvious. 
Further the use of two or more of the NMFs taught by Fu is seen as obvious because combining two or more materials disclosed by the prior art for the same In re Kerkhoven, 205 U.S.P.Q. 1069.
Lastly, when the amount of NMF is split between pyrrolidone and 1,4-butanediol, the amount of 1,4-butanediol reads on the claimed amount of polyol.
Regarding claims 8-14
It would be obvious to combine the ink of Fu with other inks to make an ink set for color printing.
Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants argue that neither Fu nor Oki teach the use of the now claimed dye(s). While this may be true it is not persuasive as a new reference has been included in the rejection to account for the amendments to the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH

Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734